RESCRIPT
RATHBUN, J.
Heard on defendant’s motion for a new trial, after verdiet for the plaintiff, the jury assessing damages at $1824.67.
Statement of grounds for new trial.
The plaintiff while riding a bicycle was hit by the defendant’s automobile. The defendant was operating the automobile at the time of the collision.
The Court is unable to say that the jury was not warranted in finding for the plaintiff on the question of liability. There was considerable testimony on this subject. The defendant admitted that he had operated the automobile but a short time and testified that his foot slipped over the top of the foot *10brake when he attempted to apply the brake.
For plaintiff: John I. Devlin.
For defendant: Thomas W. Gilchrist.
The defendant contends that the damages are excessive.
The plaintiff ivas considerably bruised and shaken up. His ribs were either broken or seriously injured. He was unable to return to work for about eight weeks. At the second trial he testified that at that time he ivas unable to do any work that required lifting. His doctor, who was the family physician of the defendant, testified that the plaintiff had developed an enlargement of the heart as the result of the accident. If this testimony is true, the damages are not excessive. The jury evidently believed this testimony and ivas warranted in so doing.
Motion for a new trial is denied.